Me. Justice MaoLeaey,
after stating the foregoing facts, delivered the following opinion of the court:
The trial court on considering together all of the evidence, consisting of documentary evidence, the testimony of witnesses and the evidence of confession, introduced by the parties at the trial, held that the contract of purchase and sale of real estate, executed in Ciales on the 17th of March, 1901, before the Notary Santiago R. Palmer, and subsequently ratified in this city on the 3rd of April following, by Don Juan Molina Morales and his father Don Julián Molina Olivero, was simulated and in fraud of the mercantile firm, “Viuda de Martinez & Co.”, and in consequence thereof declared null and void the public deed in which the said contract is set out, and which serves as a basis for this complaint in intervention, dismissing the said complaint in intervention and ordering the cancellation of the record of the said deed in the Registry of Property. In order to sustain the allega*421tion that the said trial court committed errors of fact in its consideration of the evidence, it would be necessary to prove by documents or authentic pleadings showing the evident error of the judge, that the debt sought to be collected by “Viuda de Martinez & Co.” was contracted on a date subsequent to the execution of the deed of sale by Julián Molina Olivero and Juan Molina Morales; that the purchase price was really delivered by the purchaser to the vendor; that the said vendor retained in his possession sufficient property to satisfy the said debt; and that Molina Morales had no knowledge of the existence of the said debt; which facts have not been proved by the authentic means required by paragraph 7 of article 1090 of the Law of Civil Procedure, when an appeal in cassation is based on error of fact in the consideration of evidence. On the contrary, it was shown on the trial that nearly all of the items constituting the debt owing to “Viuda de Martinez <& Co.” were contracted prior to the execution of the aforesaid deed of sale; that the receipt of the purchase price was acknowledged by the vendor without a notary having certified to the delivery of the money, and that the said vendor did not retain in his possession suficient property to satisfy the debt contracted and owing to “Viuda de Martinez & Co.”, of the existence of which debt the plaintiff in intervention had knowledge, because he signed in the name of his father the orders which have been introduced in evidence, and which have been duly acknowledged; for all of which reasons the errors alleged by the appellant to have been committed, cannot be sustained. Nor have errors of law been committed in the consideration of the evidence, in violation of articles 1218 and 1232 of the old Civil Code, nor in violation of the jurisprudence of the Supreme Court of Spain, which have been invoked, inasmuch as the Arecibo Court has given to the documents introduced at the trial the scope and meaning therefor provided by law, and has also given due weight to the evidence of confession and has placed upon the testi*423mony of the witnesses, the probatory value to which it is entitled “according to rules of sound judgment’’, as provided by article 658 of the Law of Civil Procedure. Although the court below has denied the legal value of the deed upon which the complaint in intervention is based, it was because such denial became necessary, in view of the various elements constituting the evidence, which left no doubt as to the simulation of the contract contained in the said deed. The allegation of violation of law claimed to have been committed in consequence of the errors of fact and of law into which the trial court is alleged to have fallen in its consideration of the evidence, cannot be sustained, because the court did not err in its consideration of the evidence; and with respect to the alleged violation of the legal doctrine that actions or “exceptions”, based on the nullity of an act or of an obligation or on the nullity of a public instrument, cannot be successfully prosecuted, unless a declaration of the nullity thereof has been previously demanded and obtained, such doctrine has been applied in the case at bar, inasmuch as the firm “Viuda de Martinez & Co.” in requesting that the complaint in intervention be dismissed, also prayed that the sale of the property which was the basis for the action should be declared null and void. The judgment appealed from is consistent with the pleadings of defendant, inasmuch as in holding that the deed of purchase and sale is null and void, not on account of any extrinsic defect of form, but on account of a fundamental defect which invalidates the contract therein set out, it is clear that it implicitly declared the contract null and void, as had been requested by the firm “ Viuda de Martinez & Co.”; nor, does the said judgment contain any conflicting conclusions ■ as will be seen by a perusal of that portion thereof in which disposition is made of the case. In accordance with the foregoing views, none of the grounds upon which the appeal is based can be sustained. We adjudge that we should declare, and do declare, that the appeal in cassation taken *425by Don Juan Molina Morales does not lie, and tax the ■costs against appellant. This judgment will be communicated to the District Court of Arecibo, and the record returned to the said court, for compliance therewith.
Mr. Chief Justice Quiñones and Associate Justices Her-nández, Figueras and Sulzbacher concurred in the foregoing opinion and judgment.